Citation Nr: 1138430	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-12 586	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from April 1942 to November 1945, and from May 1951 to May 1952.  He died in June 2005.  The appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2006 rating action that denied service connection for the cause of the veteran's death.

By decision of June 2009, the Board denied service connection for the cause of the veteran's death.  The appellant appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2011 Memorandum Decision, the Court vacated that portion of the June 2009 Board decision that denied service connection for the cause of the veteran's death, and remanded the matter to the Board for further development and readjudication consistent therewith.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's decision, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

In its January 2011 Memorandum Decision, the Court noted that the evidentiary record was incomplete, in that the veteran's service medical records have not been obtained. 

Under the circumstances, the Board finds that this case must be remanded to the RO to conduct a search for the veteran's original service medical records; if necessary, to make attempts to rebuild any missing service medical records in accordance with VA procedures specified in M21-1MR, Parts II and III; and to document those efforts and associate them and any records obtained with the claims folder.  The RO must conduct a reasonably exhaustive search for the original service medical records, and exercise due diligence in reconstructing them in the absence of locating the original records.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).
 
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should contact the National Personnel Records Center and the service department and obtain the veteran's complete service medical records.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

If the RO is unsuccessful in obtaining the veteran's complete service medical records, it should follow appropriate VA procedures to rebuild or reconstruct them.  Documentation of these efforts should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
5.  If the claim on appeal remains denied, the RO must furnish the appellant and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

